Citation Nr: 1721528	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating for status post stab wound of the right posterior chest with traumatic pneumothorax, currently rated as noncompensable. 

2. Entitlement to an increased rating for status post stab wound of the right lower abdomen with traumatic perforated intestines, currently rated as noncompensable. 

3. Entitlement to an increased rating for status post stab wound of the right lower leg, currently rated as noncompensable. 

4. Entitlement to an increased rating for status post stab wound of the right index finger, currently rated as noncompensable. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Board remanded the issue for an increased rating for status post stab wound of the right index finger and denied the increased rating claims for status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg. 

Consistent with the Board's April 2015 remand, an additional VA examination was conducted in July 2015 for the right index finger.  A supplemental statement of the case (SOC) dated August 2015 denied the increased rating claim for status post stab wound of the right index finger.  The claim now is again before the Board. 

The Veteran appealed the Board's April 2015 denial of the issues for increased ratings for status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg to the United States Court of Appeals for Veteran's Claims (Court).  In a November 2016 decision, the Court set aside the Board's denials of increased ratings and remanded the issues for additional development and readjudication.  These issues are now again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records (STRs) show that in January 1979, The Veteran was attacked by a knife and was stabbed multiple times in the abdomen, chest, leg, and face.  The Veteran suffered from eight stab wounds to the abdomen that included a perforation of the small intestines, a protruding omentum from an abdominal wound, and a laceration of the right kidney.  From the stab wounds to his chest, he suffered a collapsed lung.  From the stab wounds in his leg, the physician noted that the leg wound was 18 to 20 cm in length and that the "wound went through the fascia compartment and into the anterior tibial muscles in two places for a total length of probably 15 cm."  It was also noted that he suffered a laceration on his right index finger. 

In the April 2015 remand, the Board denied the issues for status post stab wounds for right posterior chest, right lower abdomen, and right lower leg because the scars from these wounds did not constitute a compensable rating under Diagnostic Code (DC) 7800-7804.  However, in a November 2016 Memorandum Decision, the Court held that the January STRs, in conjunction with the Veteran's statements, reasonably raised the issue of entitlement to other diagnostic evaluations based on the service-connected injury, including damage to various muscles under 4.73.  As such, a remand is necessary to consider other disabilities stemming from the Veteran's stab wounds, to include muscle injuries under 4.73. 

It is noted that, DC 7805 states as follows: "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 [pertaining to painful, unstable, disfiguring, and other aspects of scars] under an appropriate diagnostic code."  38 C.F.R. § 4.118, DC 7805 (2016).  Therefore, an additional examination is required to ascertain the additional disabilities, if any, including muscular evaluations under 38 C.F.R. § 4.56 and §  4.73, caused by the service-connected stabbing injuries.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (2000) (stating that the Board must discuss all potentially applicable DCs).

This additional evaluation is necessary for the three issues that were before the Court as well as the right index finger issue that had been previously remanded in the April 2015 remand. 

Because the previous Board remand required range of motion testing and the record suggests that the stab wounds may have caused musculoskeletal disabilities of the right leg and right index finger, functional testing, including range of motion testing, of the right leg and right index finger are necessary to determine the full impact of the Veteran's disabilities.  Recently, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Thus, the Court clarified the requirements that must be met with respect to painful motion disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claim file reveals that the right leg and right index finger examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Accordingly, the new VA examinations must address the full requirements of 38 C.F.R. § 4.59, including testing of active and passive motion, weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange for an appropriate VA examination to assess current severity of the full range of symptoms associated with the Veteran's service-connected status post stab wounds of the right posterior chest, right lower abdomen, right lower leg, and right index finger, including all scars and any muscle injury associated with the disabilities.  The Veteran's entire record, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide findings that respond to the following:  

a) Provide all findings associated with the severity of any scars associated with the service connected status post stab wounds of the right posterior chest, right lower abdomen, right lower leg, and right index finger.

b) The examiner should specifically identify any muscle group injury associated with the service connected status post stab wounds of the right posterior chest, right lower abdomen, right lower leg, and right index finger.  For each muscle group which is deemed affected/injured, the examiner should state whether the injury is considered to be slight, moderate, moderately severe, and whether or not any muscle injuries identified could be classified as "through-and-through" injuries as described in 38 C.F.R. § 4.56(b).  The examiner should also discuss/note any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement that would allow for a rating under the rating codes pertaining to any muscle injuries identified.  

c) In regards to the right index finger and right leg, range of motion testing should be completed and include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




